DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
2.	Applicant's request for reconsideration (filed 30 September 2021) of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 3, line 23 through page 7, line 13, filed 30 September 2021, with respect to 1, 5-12 and 14-15 have been fully considered and are persuasive.  The  rejection of claims 1, 7-12 and 15 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744), and further in view of Kobayashi et al. (US 20130326865), and further in view of CN105215633 (hereafter CN ‘633) has been withdrawn; the rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US withdrawn; and the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744) and further in view of Kobayashi et al. (US 20130326865), and further in view of CN105215633 (hereafter CN ‘633)   as applied to claim 1 above, and further in view of Uchida et al. (US 2014/0079872)(hereafter :Uchida”) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 13 May 2021.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 7-12 and 15 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744) and further in view of Kobayashi et al. (US 20130326865), and further in view of CN105215633 (hereafter CN ‘633) as applied to claim 1 above, and further in view of Kang et al. (US 2014/0154576 (hereafter “Kang”) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0244715) (hereafter “Cho”) in view of Obrovac et al. (US 2007/0020522)(hereafter “Obrovac” in view of Funada et al (US 2013/0034759 A1)(hereinafter “Funada”), and further in view of Tsukamoto (US 6,761,744) and further in view of Kobayashi et al. (US 20130326865), and further in view of CN105215633 (hereafter CN ‘633)   as applied to claim 1 above, and further in view of Uchida et al. (US 2014/0079872)(hereafter :Uchida”) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
7.	Claims 1, 5-12 and 14-15 are allowable over the prior art references of record.

Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 “…followed by rolling in an inert atmosphere…wherein the rolling step is carried out using a roll pressing machine, and wherein the roll pressing machine is a straight roller of non-heating roll type having hardness HrC60”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Claims 5-12 and 14-15 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner Correspondence
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729